DETAILED ACTION
Notice to Applicant
This action is in reply to the  filed on 7/19/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 37-44, 46, 48-50 and 52 have been amended.
Claim 37-54  currently pending and have been examined.

Response to Amendments
The Applicant’s amendments, and cancellation, of the claims as currently submitted have been noted by the Examiner.  Said amendments, and cancellation(s), are not sufficient to overcome the rejections previously set forth under 35 U.S.C. §101.  As such, said rejection is herein maintained for reasons set forth below.
With the amendment of claims 37-44, 46, 48-50 and 52, applicant has successfully overcome the Examiner’s claim objections and Examiner withdraws his claim objections.
With the amendment of claims 37-44, 46, 48-50 and 52, applicant has successfully overcome the Examiner’s 35 USC 112(a), second paragraph, rejection and Examiner withdraws his 35 USC 112, second paragraph, rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 37-54 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim(s) 37, 43 and 49 is/are directed to the abstract idea of “performing dynamic balance adjustments and proving automated payment plan management accounting systems,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0001], [0007]), etc., as explained in detail below, and therefore fall within the “Mental Processes” (observation, evaluation, judgment, opinion) grouping of abstract ideas. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, 
Claim(s) 37, 43 and 49 is/are directed to the abstract idea of “performing dynamic balance adjustments and proving automated payment plan management accounting systems,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0001], [0007]), etc., as explained in detail below, and thus grouped as a certain method of organizing human interactions. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Accordingly, claims 37-54 recite an abstract idea.
The claim(s) recite(s), in part, methods for performing the steps of “estimating patient financial responsibility, adjusting balances, extracting data, cross walking extracted data, identifying self-pay balances, synchronizing patient account changes, managing fluctuations in self-pay balances, applying changes, modifying auto payment plans, aggregating charges and adjustments, obtaining eligibility data, connecting to preexisting tools, running a plurality of data channels in parallel, posting payment and plan adjustment information” etc., that is “performing dynamic balance adjustments and proving automated payment plan management accounting systems,” etc. The limitation of “estimating patient financial responsibility, adjusting balances, extracting data, cross walking extracted data, identifying self-pay balances, synchronizing patient account changes, managing fluctuations in self-pay balances, applying changes, modifying auto payment plans, aggregating charges and adjustments, obtaining eligibility data, connecting to preexisting tools, running a plurality of data channels in parallel, posting payment and plan adjustment information,” etc. is a process, that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “executed by a computer/processor,” nothing in the claims elements preclude the steps from practically being performed in the mind. For example, but for the “executed by a computer/processor” language, the limitation of “estimating patient financial responsibility, adjusting balances, extracting data, cross walking extracted data, identifying self-pay balances, synchronizing patient account changes, managing fluctuations in self-pay balances, applying changes, modifying auto payment plans, aggregating charges and adjustments, obtaining eligibility data, connecting to preexisting tools, running a plurality of data channels in parallel, posting Mental Processes” (observation, evaluation, judgment, opinion) grouping of abstract ideas. Accordingly, claims 37-54 recite an abstract idea. 
The claim(s) recite(s), in part, methods for performing the steps of “estimating patient financial responsibility, adjusting balances, extracting data, cross walking extracted data, identifying self-pay balances, synchronizing patient account changes, managing fluctuations in self-pay balances, applying changes, modifying auto payment plans, aggregating charges and adjustments, obtaining eligibility data, connecting to preexisting tools, running a plurality of data channels in parallel, posting payment and plan adjustment information,” etc., that is “performing dynamic balance adjustments and proving automated payment plan management accounting systems,” etc. which is a method of managing personal behavior or relationships or interactions between people (social activities, teaching, following rules, instructions)/fundamental economic principles or practices (hedging, insurance, mitigating risk) and thus grouped as a certain method of organizing human interactions. Accordingly, claims 37-54 recite an abstract idea.
This judicial exception is not integrated into a practical application because the generically recited additional computer elements (i.e. processors, computers, networks, memories, computer-readable media, graphic user interfaces (Applicant’s Specification [0038]), etc.) to perform steps of “estimating patient financial responsibility, adjusting balances, extracting data, cross walking extracted data, identifying self-pay balances, synchronizing patient account changes, managing fluctuations in self-pay balances, applying changes, modifying auto payment plans, aggregating charges and adjustments, obtaining eligibility data, connecting to preexisting tools, running a plurality of data channels in parallel, posting payment and plan adjustment information,” etc. do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer and this is nothing more than an attempt to generally link the product of nature to a particular technological environment. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limit on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations (i.e. processors, computers, networks, memories, computer-readable media, graphic user interfaces, etc.) only store and retrieve information and perform repetitive calculations, and these are well-understood, routine, conventional computer functions as recognized by the Symantec, TLI, and OIP Techs. court decisions listed in MPEP § 2106.05(d)(II). These court decisions indicate that more collection or receipt of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner as it is here. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Accordingly, the claims are not patent eligible.
The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The additional elements amount to no more than generic computer components that serve to merely link the abstract idea to a particular technological environment (i.e. processors, computers, networks, memories, computer-readable media, graphic user interfaces, etc.). At paragraph(s) [0038], Applicant’s specification describes conventional computer hardware for implementing the above described functions including “processors, computers, networks, memories, computer-readable media, graphic user interfaces,” etc. to perform the functions of “estimating patient financial responsibility, adjusting balances, extracting data, cross walking extracted data, identifying self-pay balances, synchronizing patient account changes, managing fluctuations in self-pay balances, applying changes, modifying auto payment plans, aggregating charges and adjustments, obtaining eligibility data, connecting to preexisting tools, running a plurality of data channels in parallel, posting payment and plan adjustment information,” etc. The recited “processors, computers, networks, memories, computer-readable media, graphic user interfaces,” etc. does/do not add meaningful limitations to the idea of beyond generally linking the system to a particular technological environment, that is, implementation via computers. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Therefore, claims 37-54 do not amount to significantly more than the underlying abstract idea of “an idea of itself” (Alice). 
Dependent claim(s) 38-42, 44-47 and 50-54 include(s) all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. 
The dependent claims merely specify which information is used for various calculations, or provide further mental processes, but these do not change that the process can be performed in the mind.
Although the dependent claims 38-42, 44-47 and 50-54 add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. These information characteristics do not change the fundamental analogy to the abstract idea grouping of certain method of organizing human interactions, and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as independent claim(s) 37, 43 and 49.

Response to Arguments
Applicant’s arguments filed 7/19/2021 with respect to claims 37-54 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed 7/19/2021.
Applicant’s arguments filed on 7/19/2021 with respect to claims 37-54 have been fully considered but are moot in view of the new ground(s) of rejection.
Applicant argues that (A) the Applicant’s claimed invention is directed to statutory matter.
101 Responses
Improvements – Advantageous over previous methods
The test for patent-eligible subject matter is not whether the claims are advantageous over previous methods. Even if Applicant’s claims provide advantages over manual collection of data, Applicant’s claims no technological improvement beyond improvement beyond the use of generic computer components/a generic computer network. Applicant’s argument is not persuasive. 
Improvements
Despite recitation of processors, computers, networks, memories, computer-readable media, graphic user interfaces, Applicant’s claims are, at bottom, directed to the collection, organization, grouping and storage of data using techniques such as data processing, 
Applicant claims the improvement of “running parallel channels to handle loads   and process data, “using robotic engines when export operations cannot be automated,” “seamless integration with hospital billing systems,” “using robotic engines to retrieve additional eligibility information,” “automated interfaces,” “ensuring contiguous, uninterrupted processing of patient encounters,” “avoiding duplicate data,” and “seamless and fully integrated patient encounter automated payment management,” etc. It has been held that it is not enough to merely improve a fundamental practices or abstract process by invoking a computer merely as a tool (Affinity Labs. of Texas, LLC v. DIRECTV, LLC, In re TLI Communications LLC Patent Litigation). In Intellectual Ventures I LLC v. Capital One Bank (USA), it was held that “claiming the improved speed or efficiency inherent with applying the abstract idea on a computer” was insufficient to render the claims patent eligible. In SAP America, Inc. v InvestPic, LLC it was held that patent directed to “selecting certain information, analyzing it using mathematical techniques, and reporting or displaying results,” are ineligible, and claims focused on an improvement in wholly abstract ideas are ineligible. Further, invocation of “already-available computers that are not themselves plausibly asserted to be in advance…amounts to a recitation of what is well-understood, routine, and conventional” (SAP America, Inc. v InvestPic, LLC). Accordingly, Applicant’s argument is not persuasive.
User Interface
Applicant’s graphical user interface is generically claimed with no distinguishable patentable features. Applicant’s argument is not persuasive.
Technical Solution
Applicant’s claims do not provide a technical solution to a problem rooted in computer technology. The mere application of generic computer components that are recited at a high degree of generality to an abstract idea does not amount to a technical solution to a problem rooted in computer technology.  Additionally, simply adding insignificant data 
The claims are not directed to any technological solution other than computer data processing of healthcare data.  As described above, the claims are directed to an abstract idea such as “an idea of itself” in Alice related to mental processes and a certain method of organizing human interactions.  This abstract idea is only generally linked to a particular technological environment by reciting the generic computer components that are well known in the art as acknowledged by Applicant’s specification.
Integration into a Practical Application
Integration into a practical application requires additional elements or a combination of additional elements in the claims to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception (e.g. Enfish, McRO and Vanda) (2019 PEG). 
Applicant’s “processors, computers, networks, memories, computer-readable media, graphic user interfaces” is/are not an additional element(s) that reflects in the an improvement in the functioning of a computer,  is/are not an additional element(s) that applies or uses the judicial exception to effect a particular treatment or prophylaxis, is/are not an additional element(s) that effects a transformation or reduction of a particular article to a different state or things, and is/are not an additional element(s) that applies or uses the judicial exception beyond generally linking the use of the judicial exception to a particular technological environment for the reasons explained in the 101 rejection above. Applicant’s “processors, computers, networks, memories, computer-readable media, graphic user interfaces” is/are merely tools used by Applicant to implement data processing. Data processing is an abstract idea. Applicant’s argument is not persuasive.

Conclusion
Applicant’s amendment necessitated the new ground(s) for rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set for in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. COLEMAN whose telephone number is (571) 270-7788.  The examiner can normally be reached on Monday through Thursday 7:30a - 5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT W. MORGAN can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/C. P. C./
Examiner, Art Unit 3626



/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626